

evermorecommitmentlet_image1.jpg [evermorecommitmentlet_image1.jpg]
89 Summit Avenue
Summit, New Jersey 07901 Exhibit 10.2
908.378.2880
www.evermoreglobal.com




May 9, 2018


Emergent Capital, Inc.
Board of Directors
c/o Ms. Miriam Martinez, CFO
5355 Town Center Road
Suite 701
Boca Raton, FL 33486


Confidential


Ladies and Gentlemen:


Evermore Global Advisors, LLC (“EGA”) hereby confirms it, or its designee(s),
will invest, on the terms and subject to the conditions set forth in this
letter, up to $3 million (the “Investment”) in Emergent Capital, Inc. (the
“Company), at any time during the period from the date of this letter to May 15,
2019, in accordance with the terms below.


The conditions precedent for such an investment are:
1.
The Investment will be required upon a determination by the Company’s Board of
Directors (the “Board”) that the Company is in need of capital in order to meet
its current financial obligations and requires an immediate capital infusion;

2.
The Investment will be in the form of a either (i) Senior Secured 8.5% Note (a
"Senior Note") issued pursuant to the Company’s Amended and Restated Senior
Secured Note Indenture dated as of July 28, 2017 (the “Indenture”), (ii) another
form of debt that will not mature earlier than May 15, 2019, (iii) an equity
investment, or (iv) a combination of (i) – (iii) above, in any case, as mutually
agreed between EGA and the Company;

3.
The Company must request the Investment by delivering to EGA a written request
for funding from EGA indicating the requested amount and form of the Investment
(a “Request”);

4.
EGA shall have 30 days from the date of the Request to fund the Investment;

5.
EGA and the Company agree that the amount of the Investment committed by EGA
pursuant to this letter may be reduced based on the achievement by the Company
of certain liquidity targets to be agreed upon between EGA and the Company;
provided that any such reduced commitment does not directly result in further
liquidity shortfalls or insolvency by the Company; and





4851-4665-0725v.3

--------------------------------------------------------------------------------




6.
Management of the Company has developed cash flow estimates which, based on the
nature of the business, can be uncertain as to both timing and amount.  This
Investment as outlined above is intended to only cover operating cash flow
shortfalls based on management’s current projections in the ordinary course of
business. Shortfalls arising from extraordinary events including events outside
of the Company’s control are not contemplated under this support letter.



This letter is for the sole benefit of EGA and the Company. A copy of this
letter is being provided to Grant Thornton LLP, 1301 International Parkway,
Suite 300, Fort Lauderdale, FL 33323.


Very truly yours,




__/s/ Eric Le Goff___________
Name: Eric LeGoff
Title: President




4851-4665-0725v.3